IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 67 EAL 2016
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
GREGORY BRAGG,                                :
                                              :
                    Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 4th day of August 2016, the Petition for Allowance of Appeal is

GRANTED LIMITED TO the issue set forth below.               Allocatur is DENIED as to all

remaining issues. The issue, as stated by petitioner, is:


      (1)    Should the mandatory minimum sentence imposed by the
             trial court under 42 Pa.C.S.A. § 9714 be vacated, and this
             matter remanded for a new sentencing hearing, due to the
             fact that § 9714 is unconstitutional as currently drafted?

      This matter is consolidated with Commonwealth v. Macklin, 288 MAL 2015 and

Commonwealth v. Sachette, 973 MAL 2015 for oral argument.

      Justice Wecht did not participate in the consideration or decision of this matter.